[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANTS'OBJECTION TO REQUEST FOR LEAVE TO AMEND COMPLAINT (NO. 165)
Practice Book § 176 mandates that an objection to a request for leave to amend the complaint must be filed within fifteen days from the date of the filing of said request. If the adverse party fails to object within fifteen days, the amendment is deemed to have been filed by consent of the adverse party. The defendants had until April 18, 1995 to file an objection but failed to file until April 21, 1995, beyond the fifteen day period.
Defendants' Objection to Request for Leave to Amend Complaint (docket entry 165) is overruled because it was not timely filed.
SAMUAL S. FREEDMAN, JUDGE